        Case 3:17-cv-00080-SMR-SBJ Document 106 Filed 02/05/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION


 BUSINESS LEADERS IN CHRIST,                           Case No.: 3:17-cv-00080-SMR-SBJ

                Plaintiff,
                                                       PLAINTIFF’S NOTICE OF
   v.                                                  SUPPLEMENTAL AUTHORITY

 THE UNIVERSITY OF IOWA, et al.,

                Defendants.


   At the February 1, 2019 summary judgment hearing in this case, the Court raised questions

regarding standing, and requested that Plaintiff file a membership list under seal showing that it

has five or more members. Plaintiff has done so. Because the issue first arose at Friday’s hearing,

Plaintiff files this notice to highlight that the undisputed record evidence indicates that BLinC has

more than five members, see BLinC App. 0641, 0646; that the record further indicates the

University has not adopted a position that its policy requires automatic deregistration should a

registered group contract to fewer than five members, see BLinC App. 1943-45 (listing three

registered Greek groups with less than five members); and that, in any event, Plaintiff has standing

to assert its claims because it seeks nominal damages and attorney fees to which it would be

entitled if it shows that Defendants violated its First Amendment rights. Advantage Media, LLC v.

City of Eden Prairie, 456 F.3d 793, 802, 803 (8th Cir. 2006); Dkts. 1 at 41, 71 at 3.



   Respectfully submitted this 5th day of February, 2019.

                                              /s/ Eric S. Baxter
                                              Eric S. Baxter*
                                                  Lead Counsel
                                              Daniel H. Blomberg*
                                              The Becket Fund for Religious Liberty
                                                 1
Case 3:17-cv-00080-SMR-SBJ Document 106 Filed 02/05/19 Page 2 of 2



                              1200 New Hampshire Ave. NW, Suite 700
                              Washington, DC, 20036
                              (202) 955-0095 PHONE
                              (202) 955-0090 FAX
                              ebaxter@becketlaw.org

                              Christopher C. Hagenow
                              Hagenow & Gustoff, LLP
                              600 Oakland Rd. NE
                              Cedar Rapids, IA 52402
                              (515) 868-0212 phone
                              (888) 689-1995 fax
                              chagenow@whgllp.com

                              Counsel for Plaintiff
                              *Admitted pro hac vice




                                2
